Citation Nr: 9903622	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-48 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1994 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  The Board denied the veteran's appeal of 
multiple issues in a decision of November 1996.

The veteran subsequently appealed to the United States Court 
of Veterans Appeals (Court).  In February 1998, the veteran's 
attorney and the Secretary of Veterans Affairs (Secretary) 
filed a joint motion requesting that the court vacate and 
remand the portion of the Board's decision pertaining to 
whether new and material evidence had been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

In the joint motion, it was stated that a March 1994 opinion 
by a VA examiner "supports the veteran's contentions of 
service incurrence, and is thus corroborative rather than 
cumulative, and relevant and probative of the issue at 
hand."  Accordingly, a remand was requested to allow the 
Board to consider whether, when viewed in the context of all 
of the evidence, both old and new, the opinion presented a 
reasonable possibility of changing the outcome.  The Court 
granted the joint motion for remand in an order issued in 
February 1998.

The Board obtained an opinion from a VA psychiatrist in 
August 1998.  The veteran's attorney subsequently submitted a 
private psychological evaluation report dated in December 
1998.  The case is now ready for further appellate review.


FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder was previously denied by the 
Board in a decision of June 1973.

2.  The evidence pertaining to an acquired psychiatric 
disorder which has been presented since June 1973 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; the evidence includes a 
psychologist's opinion relating an acquired psychiatric 
disorder to service.  


CONCLUSIONS OF LAW

1.  The additional evidence presented since June 1973 is new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

2.  The claim for service connection for an acquired 
psychiatric disorder has been reopened and is well grounded.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
reopen and allow his claim for service connection for an 
acquired psychiatric disorder.  He argues that he developed a 
nervous disorder in service, and that this disorder caused 
him to drop out of college immediately after service.  The 
veteran's attorney argues that an opinion contained in a 
psychological evaluation report dated in December 1998 
supports the veteran's contentions, and is the most credible 
opinion which is of record.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has presented 
new and material evidence to reopen his claim for service 
connection for an acquired psychiatric disorder.

Generally, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Congenital or 
developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c) (1998).

The veteran's claim for service connection for an acquired 
psychiatric disorder was previously denied by the Board in a 
decision of June 1973.  The evidence which was of record at 
that time included the veteran's service medical records 
which do not contain any references to a psychiatric 
disorder.  A report of a medical history given by the veteran 
in November 1956 for the purpose of his separation from 
service shows that the veteran denied having a history of 
depression, excessive worry, or nervous trouble of any sort.  
A report of a medical examination conducted at that time 
shows that psychiatric evaluation was normal.  

The previously considered evidence also included a VA 
hospital discharge summary dated in March 1967 which shows 
that the veteran was treated for a passive aggressive 
personality.  It was noted that his admission came after 
transfer from the State Hospital at Larned, Kansas.  Also 
considered was a medical record from a private orthopedic 
surgeon dated in February 1967 which shows that the veteran 
had not done very well following a back injury in 1966 and 
had suffered a "nervous breakdown."  

Similarly, a report of a special psychiatric examination 
conducted by the VA in July 1967 shows that the veteran gave 
a history of what her referred to as a "nervous breakdown" 
after a back injury in 1966.  Prior to that, he also 
reportedly had seen a psychiatrist.  The VA examination 
report does not contain any significant references to the 
veteran's period of service.  The examiner stated that it 
sounded to him as if the veteran had been under the pressure 
of a relatively unsuccessful operation and other pressures, 
such as economic ones, and that he suffered a psychotic break 
from which he partially recovered.  The diagnosis was 
schizophrenic reaction, chronic, undifferentiated type. 

A medical record from a private physician dated in April 1972 
shows that the veteran had been treated for several episodes 
of lumbosacral and ankle sprains which had resulted in 
workman's compensation benefits.  It was noted that at one 
time it was felt by a psychiatrist that the veteran's problem 
was actually that he was amotivated and a malingerer.  
However, the physician noted that the veteran had not been 
seen lately for any nervous condition.

A report of a psychiatric examination conducted by the VA in 
May 1972 shows that the veteran had no history of 
hospitalization for treatment of a psychiatric disorder 
before or during service.  

During hearings held in August 1972 and April 1973, the 
veteran testified that he began to feel nervous to a certain 
degree while he was in service.  However, he also said that 
he was never treated for a nervous disorder while in service 
other than his treatment for shingles.  He also stated that 
he did not think that he had received treatment for his 
nerves prior to 1967, but that he was not certain.

Based on the evidence which was of record in June 1973, the 
Board found that an acquired nervous disorder was not present 
during service or until many years after service.  
Accordingly, the Board concluded that an acquired psychiatric 
disorder was not incurred in or aggravated by service, and 
was not manifest to a degree of 10 percent within one year 
after service. 

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the appellant's claim on any basis was the June 1973 
decision.

The Court explained in Evans that in determining whether 
evidence is "new and material" three questions must be 
considered.  First, is the newly presented evidence "new", 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  Second, is it probative of 
the issue at hand, that is, each issue which was a specified 
basis for the last final disallowance.  Third, if it is new 
and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed.  

The third requirement was recently invalidated, and cannot, 
therefore, be applied.  See Hodge v. West, 155 F. 3d 1356 
(Fed Cir 1998).  In light of Hodge, the Court of Veterans 
Appeals has concluded that Hodge provides for a reopening 
standard which call for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet. App. 1 (1998).

The additional evidence which has been presented since June 
1973 includes testimony given by the veteran during a hearing 
held in October 1996.  The veteran testified that he had 
problems with his mental state ever since he got out of 
service.  

The additional evidence also includes the report of a 
psychiatric examination conducted by the VA in March 1994 
which shows that the diagnoses were chronic undifferentiated 
schizophrenia, residual, and passive aggressive personality 
disorder.  The report shows that the veteran gave a history 
of working with heavy weapons and machine guns in service, 
and of having problems adjusting.  He said that he thought 
that he had some mental health treatment in service, but that 
he did not know his diagnosis.  He said that he recalled 
talking to some doctors there and thought that they might 
have been psychiatrists.  The examiner noted that the first 
documentation in the file was from a hospitalization in March 
1967.  The examiner stated that the veteran apparently always 
had problems adjusting due to his personality disorder and 
later on due to his undifferentiated schizophrenia.  The 
examiner noted that the veteran claimed that his problems 
began in the service, but he never required hospitalization 
until a few years after he was discharged from the Army.  The 
examiner also noted that there were no records in the file of 
the veteran's Army tenure, but that his diagnoses of passive 
aggressive disorder and chronic schizophrenia were 
longstanding and might have begun in service if not probably 
before that.  

The record also includes an opinion in August 1998 by Michael 
A. Hertzberg, M.D., a VA psychiatrist who reviewed the 
veteran's claims file at the Board's request.  He noted that 
schizophrenia can follow a precipitating stressor, and can 
progress thought three stages, prodromal, active and 
residual.  The prodromal stage (odd or changed behavior) may 
occur several years prior to onset of active schizophrenia, 
but is most often seen beginning within the first year prior 
to onset of the active phase.  He further stated that, 
assuming that the veteran was hospitalized with a first 
episode of active schizophrenia in 1966, the presentation was 
most consistent with a prodromal phase beginning within the 
year prior that that, and less likely to have occurred during 
active military service (1957) which would imply a prodromal 
phase that progressively worsened over an 8-9 year period.   

Finally, the additional evidence includes a psychological 
evaluation report dated in December 1998 from Linda R. 
Backman, Ed.D., a licensed psychologist.  That report 
includes an opinion that the veteran's history "demonstrated 
the classic course of Schizophrenia with early or prodromal 
symptoms being demonstrated during the service period (1955-
57).  These symptoms would include outbursts of anger, 
emotional instability, and inability to deal with others.  
Subsequently, full blown symptoms of Schizophrenia have been 
manifested."  

The Board finds that some of the additional items of evidence 
which have been presented provide support for the claim for 
service connection for an acquired psychiatric disorder.  The 
additional evidence presented is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Accordingly, the Board concludes 
that the additional evidence presented since the Board's June 
1973 decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder has been 
reopened.  The claim is also well grounded, particularly in 
view of the opinion from Dr. Backman relating the onset of 
schizophrenia to service.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened and is well grounded.


REMAND

Generally, VA has a duty to assist an appellant with a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991).  On his 
original claim in March 1967, the veteran indicated that he 
had received treatment for a nervous disorder beginning in 
February 1966 at the Trego Lempke Hospital in Wakeeney, 
Kansas; at the Larned State Hospital in Larned, Kansas; and 
at the St. Francis Hospital in Wichita, Kansas.  A VA social 
survey report dated in July 1967 indicates that the veteran 
also reported that he was receiving treatment at the Hays 
Mental Hygiene Clinic.  

The records from the treatment reported by the veteran have 
not been obtained.  These records may contain information 
which is relevant to the veteran's reopened claim.  The VA 
psychiatrist who rendered the August 1998 opinion noted that 
the veteran had been treated for psychiatric reasons at the 
Larned Stated Hospital and at local mental health centers in 
Kansas in 1966 and 1967, but that the records were not in the 
veteran's claims file.  He further stated that, if available, 
they might give a more precise and less speculative history 
as to onset of any psychiatric condition.  

The Board also notes that the report from a VA social survey 
dated in July 1967 shows that the veteran had been found 
eligible for Social Security Administration disability 
benefits in April 1967, and had received a lump sum back 
payment.  However, the records from the Social Security 
Administration, including any decision granting benefits in 
1967 and the records upon which it was based, have not been 
requested.  Accordingly, to ensure that the appellant has 
been afforded every opportunity to develop the facts 
pertinent to the reopened claim, the case is REMANDED to the 
RO for the following development:

1.  After securing the necessary release, 
the RO should request copies of any 
available medical records from the 
providers of psychiatric treatment as 
noted above; i.e, Trego Lempke Hospital, 
Larned State Hospital, St. Francis 
Hospital, Hays Mental Hygiene clinic and 
any other sources of health care in 1966 
and 1967 identified by the veteran  and 
his attorney.  The parties should be 
promptly informed as to any records that  
the RO is unable to obtain such records 
and afforded time to submit them.

2.  The RO should request from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits which 
was granted in 1967, as well as the 
medical records relied upon concerning 
that claim.  

3.  After efforts to obtain any 
additional medical records have been 
completed (and regardless of whether any 
additional records are obtained), the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder which is currently present.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should offer an opinion as to the 
likelihood (50 percent or more) that any 
psychiatric disorder currently diagnosed 
is related to service.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  The appellant and his 
representative should be furnished a 
supplemental statement of the case, if in 
order, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any ultimate 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified.  The appellant may at any 
time submit additional evidence and/or argument in support of 
his claim.




		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


